Court of Appeals
                            Sixth Appellate District of Texas

                                      JUDGMENT


Ex Parte Charles Raines                                  Appeal from the 85th District Court of
                                                         Brazos County, Texas (Tr. Ct. No. 19-
No. 06-21-00002-CR                                       03987-CRF-85). Memorandum Opinion
                                                         delivered by Chief Justice Morriss, Justice
                                                         Burgess and Justice Stevens participating.


          As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the trial court’s denial of the appellant’s application for a writ of habeas
corpus.
          We note that the appellant, Charles Raines, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                         RENDERED APRIL 21, 2021
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk